Name: Commission Regulation (EEC) No 929/83 of 19 April 1983 re-establishing the levying of customs duties on floor cloths, dish cloths, dusters and the like, other than knitted or crocheted, products of category 113 (code 1130), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 102/20 Official Journal of the European Communities 21 . 4. 83 COMMISSION REGULATION (EEC) No 929/83 of 19 April 1983 re-establishing the levying of customs duties on floor cloths, dish cloths, dusters and the like, other than knitted or crocheted, products of category 113 (code 1130), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3378/82 apply amounts to 1,5 tonnes ; whereas, on 11 April 1983, imports of the products in question into the Commu ­ nity, originating in China, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3378/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of Annex A or B thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of that Annex ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Whereas, in respect of floor cloths, dish cloths, dusters and the like, other than knitted or crocheted, products of category 113 (code 1130), the relevant ceiling HAS ADOPTED THIS REGULATION : Article 1 As from 24 April 1983, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3378/82, shall be re-established in respect of the following products, imported into the Community and originating in China : Code Category CCT heading No NIMEXE code ( 1983) Description ( 1 ) (2) (3) (4) 1130 113 ex 62.05 C 62.05-ex 20 Other made up textile articles (including dress patterns) : C. Floor cloths, dish cloths, dusters and the like, other than of jute and other textile bast fibres falling within heading No 57.03, or of coir : Floor cloths, dish cloths, dusters and the like, other than knitted or crocheted Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 363, 23 . 12. 1982, p. 92 . 21 . 4 . 83 Official Journal of the European Communities No L 102/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 April 1983 . For the Commission Karl-Heinz NARJES Member of the Commission